PER CURIAM.
Petitioner seeks review of an order granting AIG Life Insurance Company’s motion for leave to file an amended complaint for interpleader after entry of the final judgment. Respondent has offered no authority and this court has not found independently any authority for allowing amendment of a complaint after entry of the final judgment. Accordingly, the petition for writ of certiorari is granted and the order allowing amendment of the original complaint after entry of final judgment below is vacated with directions that the final judgment be reinstated. Our ruling in this case does not pass upon the right of the estate of Robert A. Hawkins to commence an independent action to establish *454its interest in the proceeds of the life insurance policy.
WIGGINTON, ZEHMER and BARFIELD, JJ., concur.